Citation Nr: 0516656	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  98-09 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from March 1962 to May 1963. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

In June 2003, the veteran canceled his request for a hearing 
before a Veterans Law Judge.  Accordingly, the Board will 
proceed with appellate review of the case. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed chronic bronchitis is not a 
residual of any symptomatology noted in the service medical 
records. 


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A.         §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of July 2003 and Veterans Claims Assistance Act 
of 2000

On Remand, in correspondence dated in July 2003, the Appeals 
Management Center (AMC) advised the veteran of VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claim, including 
which portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
(redefining the obligations of VA with respect to the duty to 
assist and including an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits); 38 C.F.R. § 3.159 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The July 2003 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
Board notes that the case was reconsidered again in March 
2005 and the Supplemental Statement of the Case (SSOC) was 
provided to the veteran.  Also, the Board notes that the July 
2003 VCAA notice was provided by the AMC prior to the most 
recent transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The Board acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The AMC asked the veteran for all the information and 
evidence necessary to substantiate his claim-that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

Lastly, the AMC obtained VA treatment records dated from June 
1997 to October 2004.  Based on the foregoing, the Board 
finds that the AMC complied with the Board's July 2003 
Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the July 2003 VCAA 
notice described above, the Board notes that copies of the 
September 1997 rating decision, May 1998 Statement of the 
Case (SOC), July 1999 SSOC, March 2001 SSOC, February 2002 
SSOC, and March 2005 SSOC provided to the veteran, included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The May 1998 SOC, July 1999 SSOC, March 
2001 SSOC, and March 2005 SSOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

In regard to VA's duty to assist, in addition to the 
development conducted by the AMC discussed above, the Board 
notes that the RO afforded the veteran a VA Compensation and 
Pension examination in June 1997.  The RO obtained a nexus 
opinion on the etiology of the veteran's chronic bronchitis.  
The RO obtained VA treatment records.  The veteran's service 
medical records were previously associated with the claims 
file in connection with a prior claim.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.


Evidence

In various statements of record, the veteran contends that he 
contracted pneumonia during service and that his currently 
diagnosed chronic bronchitis is a residual of symptomatology 
noted in the service medical records.

The service medical records show that in the later part of 
April 1962 and early part of May 1962, the veteran was seen 
in the clinic for complaints of stuffy nose, sore throat, 
chills, and a cough.  The veteran was referred to radiology 
for a chest x-ray with a provisional diagnosis of bronchitis.  
The report of x-ray findings noted that the chest x-ray 
revealed evidence of increased bronchovascular markings in 
both of the veteran's lower lobes, particularly on the right.  
The interpreter noted that there was no evidence of an 
infiltrate present at that time.  In August 1962, the veteran 
was seen in the clinic for complaints of stuffy nose and 
cough.  The service examiner noted an assessment of possible 
chronic bronchitis.  No separation examination report is of 
record.

Post-service evidence includes private treatment records from 
Drs. D.S., P.G., R.F., C.S., and A.M., dated from June 1974 
to August 1991.  These records noted no complaints or 
findings referable to a respiratory disorder. 

An April 1994 VA general examination report shows that the 
veteran reported that during boot camp he contracted 
pneumonia, but he maintained that he did not have any 
residual symptoms.  The examiner noted that the examination 
revealed that the veteran's chest was symmetrical in 
expansion and clear to auscultation.  The examiner diagnosed 
history of pneumonia without residual symptoms.  

In statements dated in March 1997, the veteran's brother and 
father reported that while the veteran was in service, the 
veteran advised them that he had contracted pneumonia.  They 
also reported that the veteran described another episode in 
which he suffered from a severe sore throat and experienced 
swelling of his glands.  

A June 1997 VA general examination report shows that the 
veteran's respiratory system was reviewed.  No respiratory 
disorder was diagnosed.

In an October 1998 statement, the veteran's sister contended 
that the veteran never had pneumonia or chronic bronchitis 
prior to entering service.  

In an October 1998 medical statement, A.P., M.D. reported 
that there was no increased risk of recurrent pneumonia in a 
person with the usual community acquired pneumonias.  Dr. 
A.P. maintained that most people with pneumonia did not 
develop chronic bronchitis, however, people with chronic 
bronchitis might be more prone to having flares of their 
bronchitis and even pneumonia on occasion.  

In a May 2000 medical statement, D.B., PA-C [Certified 
Physician Assistant] reported that the veteran had been 
followed for his medical problems at the facility since 1998.  
D.B. reported that the veteran's current medical conditions 
included severe chronic obstructive pulmonary disorder 
(COPD).  D.B. noted that the veteran related that he began 
experiencing recurrent bronchial infections during service.  
D.B. indicated that the veteran provided him with a copy of a 
service medical record entry dated in August 1962, which D.B. 
noted raised the question of chronic bronchitis.  D.B. 
reported that the veteran indicated that he had been treated 
through the years for multiple episodes of bronchitis by 
civilian doctors.  D.B. then discussed findings from a March 
2000 examination.  D.B. concluded that based on the 
information supplied by the veteran and available medical 
records, it was at least as likely as not that the veteran's 
current disorder began while he was in the service. 

In a September 2000 medical statement, M.G., M.D. of 
Pulmonary Service noted that she reviewed the veteran's 
entire claims file.  Dr. M.G. discussed the examination 
findings noted in the service medical records referenced 
above.   Dr. M.G. reported that after a review of the 
veteran's medical records, she found no further documentation 
suggesting any ongoing pulmonary problems.  Dr. M.G. added 
that she found no evidence that showed continued evaluation 
or treatment related to the respiratory system.  Dr. M.G. 
concluded that although the veteran currently had very severe 
COPD, there was insufficient evidence in the medical records 
to make a direct connection between the veteran's service, 
including the single bout of acute bronchitis, and his 
current pulmonary disability.  The Board adds that Dr. M.G. 
explained that acute bronchitis was a common ailment of young 
people and was due to an acute infection in the tracheo-
bronchial tree.  Dr. M.G. noted that acute bronchitis was a 
different disorder than chronic bronchitis and was not 
considered part of the diagnoses that fall under the category 
of COPD.

In a November 2000 medical statement, D.B., PA-C further 
elucidated that at the time of the March 2000 examination, 
the veteran was diagnosed with severe obstructive ventilatory 
defect secondary to emphysema.  

VA treatment records dated from June 1997 to October 2004 
show that the veteran was followed for chronic bronchitis and 
severe COPD.

Records from the Social Security Administration suggested no 
link between the veteran's current respiratory disorder and 
service. 



Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The service medical records show that the veteran was treated 
in service for bronchitis.  The post-service medical evidence 
shows that the veteran is currently diagnosed with COPD with 
chronic bronchitis.  There are multiple opinions of record 
that are either favorable or unfavorable to the veteran's 
contention that his current respiratory disorder is related 
to his service.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board finds that Dr. A.P.'s October 1998 medical 
statement is of little probative value.  Dr. A.P. only 
discusses a generic relationship between pneumonia and 
chronic bronchitis with no specificity as to the facts 
particular to the veteran's case and relevant medical 
history.  Also, Dr. A.P. does not link the veteran's current 
respiratory disorder to his military service.  As between 
D.B., PA-C and Dr. M.G.'s medical opinions, the Board accords 
greater evidentiary weight to Dr. M.G.'s opinion because Dr. 
M.G., as a pulmonary specialist, has a superior degree of 
medical expertise in the field than D.B., PA-C.  Also, Dr. 
M.G.'s opinion is based on a review of the veteran's entire 
claims file, supported by a rationale, and found to be 
persuasive when considered with the rest of the evidence of 
record.

While the veteran is competent to describe his symptoms and 
the veteran's father,  brother, and sister are competent to 
describe their observances of the veteran, they do not 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, the Board finds that the evidence weighs against a 
finding that the veteran's current respiratory disorder is 
related to symptomatology noted in the service medical 
records.  For the foregoing reasons, service connection for 
chronic bronchitis is not established.  

In reaching this conclusion, the Board acknowledges that 
under the provisions of 38 U.S.C.A. § 5107(b) the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim; therefore, that doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990)


ORDER

Service connection for chronic bronchitis is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


